Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 VIA EDGAR January 15, 2013 Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Mr. James E. O’Connor Re: Stone Ridge Trust (the “Trust”) – Registration Statement on FormN-1A (File Nos. 333-184477 and 811-22761) (the “Registration Statement”). Dear Mr. O’Connor, The undersigned, as distributor of the above-captioned Trust, hereby joins in the Trust’s request that the effectiveness of Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A, as amended, be accelerated to January17, 2013, or as soon thereafter as possible. Very truly yours, QUASAR DISTRIBUTORS, LLC By: /s/ James R. Schoenike Name: James R. Schoenike Title: President
